UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4401


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

           v.

OTIS LEE STITT,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:08-cr-00108-RGD-TEM-1)


Argued:   May 14, 2010                       Decided:   June 8, 2010


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished opinion. Judge Shedd wrote the opinion,
in which Judge Wilkinson and Judge Niemeyer joined.


ARGUED: Jon Michael Babineau, RIDDICK BABINEAU, PC, Norfolk,
Virginia, for Appellant.   Elizabeth Bartlett Fitzwater, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.
ON BRIEF: Dana J. Boente, United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
SHEDD, Circuit Judge:

        A federal grand jury indicted Otis Lee Stitt on five drug

and firearm charges.         Pursuant to his conditional guilty pleas

on four of the counts against him, Stitt now appeals the denial

of his pretrial suppression motion.             We affirm.



                                      I

        At approximately 2 a.m. on February 29, 2008, Portsmouth,

Virginia, Police Officer Hawes observed a blue Acura traveling

on Portsmouth Boulevard at 67 miles per hour in a posted 35

miles per hour zone.          As Officer Hawes pulled in behind the

Acura    to   make   a   traffic   stop,   he    saw   the    driver   and    sole

occupant, later identified as Stitt, make a lifting motion above

the   center   console.      Stitt   then   pulled      the    Acura   into    the

parking lot of a “gentleman’s club” named Magik City, which is

in a high-crime area.         Stitt parked the Acura across multiple

parking spaces in a manner that blocked vehicular traffic within

the parking lot.

      Once parked, Stitt exited the Acura.             In doing so, he shut

and locked the door behind him, leaving the keys plainly visible

on the floorboard.         Officer Hawes instructed Stitt to return

inside the Acura, but he refused.

      As Officer Hawes inspected Stitt’s license and began to

issue traffic summonses for reckless driving and driving with a

                                      2
suspended license, other Portsmouth police officers (acting as

backup) stood with Stitt outside the Acura.                              Throughout this

time,    Stitt    repeatedly       placed        his    hands       in     his   pockets,

fidgeted,   and    glanced        around.         After      one    of     the   officers

instructed him to stop moving his hands, Stitt reached into his

pocket and removed a knotted plastic baggie.                              He placed the

baggie   into    his     mouth,    bit     off    the   end,       and    discarded   the

remainder on the ground.             The officer then attempted to place

Stitt into investigative detention, but Stitt broke free and ran

from the scene.        During the ensuing foot-chase, Stitt ran into

and over a Magik City employee, causing the employee to strike

his head on the concrete.             The officers eventually apprehended

Stitt several hundred feet from the Acura, and they placed him

under arrest in the back of one of the police cars for driving

with a suspended license, obstruction of justice, and simple

assault.

    After Stitt was arrested, Officer Hawes observed the Acura

keys in plain view on the vehicle floor, and he unsuccessfully

attempted   to    open    the     Acura.         At   this   point,       Officer   Hawes

decided to impound the Acura, and he called for a tow-vehicle

and a lockout kit.         When the tow-vehicle arrived, Officer Hawes

used the lockout kit to unlock the Acura, and he searched it,

finding in the center console a loaded .45 caliber handgun and



                                            3
what he believed to be numerous individually packaged rocks of

crack cocaine.

       The     Portsmouth    Police    Department          General          Orders    Manual

provides in a section titled “Towing and Impounding of Vehicles”

that    the     department     “may     tow      or       impound       a    vehicle        for

investigative purposes, to protect the vehicle and its contents,

and    other    public    safety   concerns.”             J.A.    28.        This    section

defines “impound” as “[a]ny vehicle that is taken by a wrecker

to the City of Portsmouth Vehicle Impound lot,” J.A. 28, and it

sets forth situations in which a vehicle is normally impounded,

including       vehicles    that   “are        illegally         parked      and      require

immediate      removal,”    J.A.   29.         In     a   section       titled       “Vehicle

Searches and Inventories,” the Manual states that the department

“will inventory the contents of all vehicles impounded for any

reason.”       J.A. 32.



                                          II

       Based on the February 29 traffic stop, Stitt was indicted

on four counts: (1) using and carrying a firearm during and in

relation to a drug trafficking crime; (2) possession with intent

to    distribute     cocaine    base;     (3)       possession          with       intent    to

distribute      cocaine     hydrochloride;          and    (4)    being        a    felon    in

possession of a firearm.              He was also indicted on a separate

count of possession with intent to distribute cocaine base.

                                          4
       Before trial, Stitt moved to suppress the evidence obtained

by   the   police     during      the    traffic    stop,   contending       that    the

warrantless search of the Acura violated his rights under the

Fourth     Amendment.         Specifically,        he    argued      that   there    was

insufficient cause for the police to detain him and, therefore,

the search incident to his arrest was unlawful.                       He also argued

that   the      impoundment      and    inventory      search   of    the   Acura    was

merely     a    pretext    for   an     investigatory     search.       Following     an

evidentiary hearing, the district court rejected both of Stitt’s

arguments and denied the suppression motion.

       Having lost the suppression motion, Stitt (with the consent

of the government and the district court) conditionally pled

guilty to the four counts arising from the traffic stop.                              He

also pled guilty (unconditionally) to the fifth count of the

indictment.        The district court sentenced him to 180 months of

imprisonment.



                                           III

       In considering an appeal from the denial of a suppression

motion, we review a district court’s findings of fact for clear

error, and we construe the evidence in the light most favorable

to the government.          United States v. Colonna, 511 F.3d 431, 434

(4th     Cir.     2007).         We    review    the    district      court’s       legal

conclusions de novo.          Id.

                                            5
       Stitt contends, as he did below, that the search of the

Acura violated the Fourth Amendment because it was neither a

proper    search       incident     to    his       arrest    nor    a   proper    inventory

search.     In response, the government presents several bases it

contends warrant affirmance.                    Although we likely could affirm

the    denial     of    the   suppression            motion    on    any    of     the    bases

presented    by       the   government,         we    need    only       address    one:    the

inventory search of the Acura.

       “The Fourth Amendment generally requires police to secure a

warrant before conducting a search.”                          Maryland v. Dyson, 527

U.S. 465, 466 (1999).              One exception to the warrant requirement

arises    when    a    proper      inventory         search    is    conducted.          United

States v. Banks, 482 F.3d 733, 738-39 (4th Cir. 2007).                                      “An

inventory search is the search of property lawfully seized and

detained, in order to ensure that it is harmless, to secure

valuable items (such as might be kept in a towed car), and to

protect    against       false     claims       of    loss    or    damage.”        Whren    v.

United States, 517 U.S. 806, 811 n.1 (1996).                              To be valid, an

inventory search must be conducted in good-faith according to

standardized       criteria,        such       as     a   police-department          uniform

inventory search policy, and this criteria “must curtail the

discretion of the searching officer so as to prevent searches

from   becoming        ‘a   ruse    for    a     general      rummaging      in     order    to



                                                6
discover       incriminating      evidence.’”         Banks,     482    F.3d    at   739

(quoting Florida v. Wells, 495 U.S. 1, 4 (1990)).

     The       district       court     found      that     Officer     Hawes    acted

reasonably in impounding the Acura.                       The court further found

that he followed standardized department procedure in searching

the Acura and that there is no evidence that the search was

merely     a     pretext     to   discover       incriminating    evidence.      These

findings are amply supported by the record, as the undisputed

evidence establishes that Stitt was validly arrested, the Acura

was parked in a high-crime area in a manner that blocked traffic

in the parking lot, the keys were plainly visible on the Acura

floor,     and     the     Portsmouth    Police     Department        General   Orders

Manual mandates an inventory search of all impounded vehicles.

     Stitt makes much of the fact that Officer Hawes testified

that he believed when he began the search there was contraband

in the center console of the Acura, arguing that this testimony

proves     that     the     search    was    for    the     purpose    of   obtaining

incriminating evidence.              Given the fact that Officer Hawes had

observed Stitt appear to close the center console as he was

being pulled over, as well as the fact that a search of the

Acura incident to the arrest was permissible at the time of the

arrest (i.e., before Arizona v. Gant, 129 S. Ct. 1710 (2009)),

it is not at all surprising that the officer would have begun

the search in the console.              In any event, simply because Officer

                                             7
Hawes   might     have   had   additional   legal    grounds    to   search   the

Acura   apart     from   the   inventory    search    does     not   render   the

inventory search invalid.         See, e.g., United States v. Matthews,

591 F.3d 230, 235 n.7 (4th Cir. 2009) (noting that an officer’s

suspicion that contraband may be present in the vehicle does not

invalidate an otherwise lawful inventory search); United States

v. Stephens, 350 F.3d 778, 780 (8th Cir. 2003) (holding that the

vehicle search “was properly conducted, both as an inventory

search and a search incident to arrest”).

       Based on the foregoing, the district court did not err in

concluding that the incriminating evidence was seized during a

lawful inventory search.         Therefore, we affirm the order denying

the suppression motion.          See, e.g., United States v. Ford, 986

F.2d 57 (4th Cir. 1993) (holding that police lawfully impounded

and conducted an inventory search of a vehicle after a traffic

stop); United States v. Brown, 787 F.2d 929 (4th Cir. 1986)

(holding    that     police     lawfully    impounded    and     conducted     an

inventory search of a vehicle parked in a private parking lot

because there was no known individual immediately available to

take    custody    of    the   automobile   and     because    it    could    have

constituted a nuisance in the area in which it was parked).




                                       8
                             IV

     The order of the district court denying the suppression

motion is affirmed.

                                                    AFFIRMED




                             9